PER CURIAM.
We affirm based on Krischer v. Faris, 838 So.2d 600 (Fla. 4th DCA), prohibition dismissed, 846 So.2d 1148 (Fla.2003), but certify as a question of great public importance the question certified in Harris v. State, 27 Florida Law Weekly D946, — So.2d-, 2002 WL 731699 (Fla. 1st DCA 2002), rev. granted, 854 So.2d 600 (Fla. 2003):
IS A PLEA AGREEMENT FOR PRISON TIME FOLLOWED BY PROBATION VIOLATED WHEN THE STATE LATER INITIATES DISCRETIONARY CIVIL COMMITMENT PROCEEDINGS UNDER THE JIMMY RYCE ACT (PART V OF CHAPTER 394, FLORIDA STATUTES)? IN THE CIRCUMSTANCES DESCRIBED IN THE FIRST QUESTION, IS THE STATE BARRED BY EQUITABLE ESTOPPEL FROM SEEKING CIVIL COMMITMENT?
WARNER, KLEIN and HAZOURI, JJ., concur.